DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed.
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…integrated photodiode sections…a multi-section red laser, comprising…a red laser photodetector section…a multi-section green laser, comprising…a green laser photodetector section…a multi-section blue laser, comprising…a blue laser photodetector section…selectively modify the forward current applied to the red laser gain section, the green laser gain section, and the blue laser gain section based, respectively, on the photocurrent from the red laser photodetector section of the multi-section red laser, the photocurrent from the green laser photodetector section of the multi-section green laser, and the photocurrent from the blue laser photodetector section of the multi-section blue laser; and use the MEMS mirror system to redirect light emitted by applying the selectively modified forward current to the red laser gain section, the green laser gain section, and the blue laser gain section toward the display to generate an image on the display.”
Claim 31 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the multi-section red laser comprises…a red laser photodetector section…a multi-section green laser comprises …a green laser photodetector section…a multi-section blue laser comprises …a blue laser photodetector section…selectively modifying the forward current applied to the red laser gain section, the green laser gain section, and the blue laser gain section based, respectively, on the 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828